          Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 1 of 7                           FILED
                                                                                         2021 Aug-26 AM 10:16
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

    HALY BOOTHE,                               )
                                               )
         Plaintiff,                            )
                                               )
    v.                                         )   Case No. 2:20-cv-01804-SGC
                                               )
    CIRCLE K STORES, INC., et al.,             )
                                               )
         Defendants.                           )

                            MEMORANDUM OPINION1

         Pending before the court is a motion to dismiss filed by the defendants, David

Bean, Kimberly Rachel, and Circle K Stores, Inc. (Doc. 24). The defendants have

also filed a reply based on the plaintiff’s failure to respond to the defendants’ motion

to dismiss. (Doc. 26).

I. Background

         The plaintiff, Haly Boothe, initiated this action by filing her original

complaint on November 13, 2020. (Doc. 1). Subsequently, on February 22, 2021,

defendants David Bean and Kimberly Rachel filed a motion to dismiss, and

defendant Circle K Stores, Inc., filed a motion for a more definite statement. (Docs.

16, 17). The court granted both motions, dismissing Bean and Rachel with prejudice



1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 19).
          Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 2 of 7




and requiring the plaintiff to file an amended complaint.2 (Doc. 22). The order

specifically noted that failure to comply could result in dismissal of this matter under

Rule 41 of the FEDERAL RULES OF CIVIL PROCEDURE. (Id. at 12). On April 21, 2021,

the plaintiff filed an amended complaint (Doc. 23).                    The plaintiff’s amended

complaint again incorporated the previously dismissed Title VIII and ADA claims

against defendants Rachel and Bean (the “Individual Defendants”), raised additional

race and color discrimination claims, and included an attached narrative portion

identical to that from her original complaint -- which was not in compliance with the

court’s April 9, 2021 order. (Id.).

       On May 5, 2021, the defendants filed a motion to dismiss arguing: (1) all

claims against Circle K should be dismissed with prejudice due to deficiencies in the

plaintiff’s amended complaint; (2) to the extent the amended complaint makes

claims against the Individual Defendants those claims should be dismissed as this



2
  The court’s April 9, 2021 order instructed that the plaintiff “must set out the facts that support
each claim she asserts in separate, numbered paragraphs, without simply referring to her EEOC
charge and/or other documents submitted to the EEOC. Moreover, the amended complaint must
not refer back to the original complaint. Only factual allegations and claims contained in the
amended complaint will be considered. Factual allegations must be simple, concise, and direct,
and must not be general or conclusory. In particular, Boothe must (1) identify each defendant she
alleges participated in the violation of her rights; (2) describe what each defendant did that
amounted to a violation of her rights; (3) state when and where the incidents underlying the
violation of her rights occurred; (4) describe how the acts and/or omissions of each defendant
resulted in harm to her; (5) identify the nature of that harm (e.g. loss of money, income, or property,
or interference with his rights to engage in or refrain from some activity; and (6) state the relief
she seeks (e.g., compensatory and/or punitive damages or some form of injunctive relief, including
any request for attorneys’ fees, costs, and expenses.) Additionally, Boothe must identify all federal
statutes under which she seeks relief.” (Doc. 22 at 12).
                                                  2
        Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 3 of 7




court previously issued an order dismissing those claims with prejudice; and (3) the

Title VII race or color claims against Circle K should be dismissed for failure to

exhaust administrative remedies. (Doc. 24). The court directed the plaintiff to file

a response to the defendants’ motion to dismiss within fourteen (14) calendar days

from the entry date of the order and requiring the defendants to file any reply within

seven (7) calendar days from the date on which the plaintiff’s response was due.

(Doc 25). The plaintiff did not file any response to the defendants’ motion. The

defendants’ reply argues dismissal is appropriate for the reasons stated in their

motion and because the plaintiff failed to respond as ordered. (Doc. 26).

      On June 16, 2021, the court ordered the plaintiff to show cause why the case

should not be dismissed on the grounds asserted by the defendants and/or for her

failure to prosecute. (Doc. 27). Subsequently, the plaintiff submitted a letter

addressed to the court, docketed by the Clerk of Court on July 6, 2021, as a response

to the show cause order. (Doc. 28). This document simply reiterates allegations

contained in the plaintiff’s original and amended complaints without addressing any

issues raised by the defendants’ motion to dismiss or explaining why she failed to

comply with this court’s April 9, 2021 order. (Id.). Accordingly, the defendants’

motion to dismiss is effectively unopposed.




                                          3
        Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 4 of 7




      II. Discussion

      Rule 12(e) of the FEDERAL RULES OF CIVIL PROCEDURE provides authority for

the court to strike the complaint or issue another appropriate order following the

failure of a party to comply with an order for more definite statement. See Jackson

v. Bank of Am., N.A, 898 F.3d 1348, 1358 (11th Cir. 2018). “Where a plaintiff fails

to make meaningful changes to his complaint after an opportunity to replead, the

court may dismiss the complaint under either Rule 41(b), Fed. R. Civ. P, or the

court’s inherent power to manage its docket.” Barone v. Wells Fargo Bank, N.A.,

709 F. App'x 943, 952 (11th Cir. 2017) (citing Weiland v. Palm Beach Cty. Sherriff’s

Office, 792 F.3d 1313, 1321 (11th Cir. 2015)).        Further, under Rule 12(b)(6), a

complaint may be dismissed in whole or in part for failing to state a claim upon

which relief can be granted. FED. R. CIV. P. 12(b).

      While the undersigned is mindful of the more lenient standards applicable to

pro se pleadings, “(e)ven a pro se litigant is required to comply with the Federal

Rules of Civil Procedure, particularly after being expressly directed to do so.” Giles

v. Wal-Mart Distribution Ctr., 359 F. App'x 91, 93 (11th Cir. 2009). Further, a pro

se plaintiff must also prosecute her claims. Boothe’s failure to comply with the April

9, 2021 order to amend her complaint and the May 6, 2021 order to file a response,

along with her failure to show cause as required by the June 16, 2021 order,

demonstrate three instances in which she has failed to prosecute her claims. Further,


                                          4
        Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 5 of 7




related to each instance, the court indicated to Boothe that noncompliance could

result in dismissal of her claims. (Docs. 22, 25, 27). Accordingly, the claims against

the defendants are due to be dismissed for the plaintiff’s failure to prosecute and

non-compliance with this court’s orders.

      Moreover, as noted in the defendants’ motion to dismiss, this court expressly

dismissed with prejudice the claims asserted against the Individual Defendants in

the plaintiff’s original complaint. (Docs. 22, 24). Thus, the defendants argue that

to the extent the plaintiff’s amended complaint reasserts claims of pregnancy

discrimination or retaliation under Title VII and the ADA against the Individual

Defendants in their personal capacity, such claims are barred by res judicata. (Doc.

24 at 9). This court agrees. See Montana v. United States, 440 U.S. 147, 153 (1979)

(“Under res judicata, a final judgment on the merits bars further claims by parties or

their privies based on the same cause of action.”) (citing Cromwell v. County of Sac,

94 U.S. 351, 352, (1877); Lawlor v. National Screen Service Corp., 349 U.S. 322,

326, (1955)).

      Similarly, as noted in the April 9, 2021 order, neither Title VII nor the ADA

permit a suit against an individual defendant in his or her individual capacity Busby

v. City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991) (Title VII); Mason v.

Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996) (the ADA); Fodor v. D’Isernia, 506

F. App’x 965, 966 (11th Cir. 2013) (Title VII and the ADA). They do permit a suit


                                           5
        Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 6 of 7




against an individual in his or her official capacity. Hinson v. Clinch Cty., Georgia

Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000) (Title VII); Clifton v. Georgia Merit

Sys., 478 F. Supp. 2d 1356, 1362 (N.D. Ga. 2007) (the ADA). However, because

such suit essentially is a suit against the official’s employer, when the employer also

is named as a defendant, a claim against the official is redundant and due to be

dismissed. See, e.g., Moss v. W & A Cleaners, 111 F. Supp. 2d 1181, 1186-87 (M.D.

Ala. 2000) (dismissing Title VII individual and official capacity claims pursuant to

Rule 12(b)(6)). To the extent Boothe asserts additional Title VII and ADA claims

against Rachel and Bean in their official capacities as store manager and district

manager, respectively, those claims are also due to be dismissed pursuant to Rule

12(b)(6) as redundant of the claims asserted against Circle K.

      Further, the defendants’ motion addresses the additional Title VII race and

color claims raised solely in the plaintiff’s amended complaint. (Doc. 24 at 7). A

plaintiff who wishes to assert a Title VII claim in federal court must first exhaust her

administrative remedies by filing a charge of discrimination with the EEOC. Batson

v. Salvation Army, 897 F.3d 1320, 1327 (11th Cir. 2018) (ADA); Gregory v. Georgia

Dep’t of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004) (Title VII). The scope

of an EEOC complaint should not be strictly interpreted. Gregory 355 F.3d at 1280

(citing Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir. 1970)). Under

EEOC exhaustion requirements, a plaintiff's judicial complaint is limited by the


                                           6
        Case 2:20-cv-01804-SGC Document 29 Filed 08/26/21 Page 7 of 7




scope of the EEOC investigation which can reasonably be expected to grow out of

the charge of discrimination. See Batson, 897 F.3d at 1327; Gregory 355 F.3d at

1280. Here, because the plaintiff’s claims are due to be dismissed based on her

failure to prosecute, it is not necessary for the court to analyze whether the plaintiff

properly exhausted her administrative remedies as to the newly asserted Title VII

race and color claims against Circle K.

III. Conclusion

      Accordingly, the defendants’ motion to dismiss (Doc. 24) is due to be

GRANTED, and the plaintiff’s claims are due to be DISMISSED WITH

PREJUDICE. 41(b) FED. R. CIV. P.

      DONE this 26th day of August, 2021.



                                                ______________________________
                                                STACI G. CORNELIUS
                                                U.S. MAGISTRATE JUDGE




                                           7
